Case 5:20-cv-00394-JVS-GJS Document 12 Filed 10/14/20 Page 1 of 1 Page ID #:1332


  1
  2
  3
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11     SAUL RICKS,                            Case No. 5:20-cv-00394-JVS (GJS)
 12                 Petitioner
 13           v.                                JUDGMENT
 14     JOSIE GASTELO, Warden,
 15                 Respondent.
 16
 17
 18         Pursuant to the Court’s Order Accepting Findings and Recommendations of
 19   United States Magistrate Judge,
 20
 21         IT IS ADJUDGED THAT this action is dismissed with prejudice.
 22
 23
 24   DATE: October 14, 2020
 25                                       __________________________________
                                          JAMES V. SELNA
 26                                       UNITED STATES DISTRICT JUDGE
 27
 28
